Name: Council Regulation (EEC) No 2931/80 of 11 November 1980 on certain quality wines originating in the Republic of Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/2 Official Journal of the European Communities 14. 11 . 80 COUNCIL REGULATION (EEC) No 2931/80 of 11 November 1980 on certain quality wines originating in the Republic of Austria on which the Agreement comes into force to move and be delivered for direct human consumption, HAS ADOPTED THIS REGULATION : Article 1 Wines originating in the Republic of Austria whose total alcoholic strength by volume exceeds, without any enrichment, 1 5 % may be delivered for direct human consumption in the Community, provided that they bear :  the name of a wine-growing sub-region appearing in the Agreement between the European Economic Community and the Republic of Austria on the control and reciprocal protection of quality wines and certain wines bearing a geogra ­ phical ascription, and, where appropriate, in addi ­ tion , the name of a geographical unit more restricted than a sub-region, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2), and in particular the second subparagraph of Article 50 (2) under (a) thereof, Having regard to the proposal from the Commission , Whereas, under Article 50 ( 1 ) (b) of Regulation (EEC) No 337/79 , wines intended for direct human consumption other than liqueur wines and sparkling wines may not be imported if their total alcoholic strength by volume exceeds 1 5 % ; whereas it is , however, laid down in paragraph 2 of the same Article that the Council may derogate from this rule in order to allow the delivery for direct human consumption of certain wines originating in third countries and bearing a geographical ascription ; Whereas the Community and the Republic of Austria have initialled an Agreement on the control and reci ­ procal protection of wines bearing a geographical ascription , which means that each of the wines mentioned in the said Agreement is eligible, on the territory of the other contracting party, for the same protection as indigenous wines of the same kind ; whereas it is therefore necessary that all the wines covered by the said Agreement, including wines of more than 1 5 % vol , should be able as from the date  one of the following descriptions : 'Auslese or 'Auslesewein', 'Beerenauslese' or 'Beerenauslese ­ wein ', 'Ausbruch' or 'Ausbruchwein', 'Trockenbeerenauslese'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from the date of entry into force of the Agreement referred to in the first indent of Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Council The President C. NEY ( 1 ) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) See p. 1 of this Official Journal .